DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action regarding Application No. 16/816,302, filed on 3/12/2020, where Claims 1-10 are pending.


 Specification

The abstract of the disclosure is objected to because the text of the Abstract, as it currently appears, contains spelling, typographical and grammatical errors, including the phrase "... which allows users to login account, retrieve/ preview/ download database, do image processing, do image configuration ...."  This phrase likely should have instead appeared as being "... which allows users to login to their account, retrieve/ preview/ download database, process an image, configure an image ....".  Correction is required.  See MPEP § 608.01(b).


 Claim Rejections - 35 USC § 112
Claim 10 recites the limitation ".... wherein the format of the AI image includes the Joint Photographic Experts Group (JPG) format ..." in Claim 10, lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  More specifically, the occurrence of “the format” lacks proper antecedent basis in either Claims 1 or 10 of the instant Application.




 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0200270 A1 to Reicher, et al. (hereinafter 'Reicher').

	Regarding Claim 1, Reicher discloses an integrated system, for integrating a picture archiving and communication system (PACS) and a computer aided diagnosis (CAD) (... a viewing system, such as a picture archiving and communication system (“PACS”) workstation, may download many thin slices ... some display environments might be better suited for viewing and/or downloading a greater quantity of thin slices, while other display environments might be better suited for having a server, such as the PACS server 120 of FIG. 1, render thin slices for viewing via a thin client interface with the display environment ..., [0094]; ... in the case of computer aided diagnosis (CAD), e.g., chest CT for nodules or breast imaging, transfer and display rules might specify that the images be transferred to a processing server (in this case for CAD) as well as the viewing device for viewing, [0146]), comprising:

... some display environments might be better suited for viewing and/or downloading a greater quantity of thin slices, while other display environments might be better suited for having a sever, such as the PACS server 120 of FIG. 1, render thin slices for viewing via a thin client interface with the display environment ..., [0094]; ... stored in one or more databases of the system (e.g., on the PACS server 120, the CAD system 105 ..., [0131]), for storing a Digital Imaging and Communications in Medicine (DICOM) image (... image data for certain medical images is stored in DICOM format ..., [0108]), a datum of patients (... image data for certain medical images is stored in DICOM format ..., [0108]), and an intranet user account (systems and methods that allow transfer and display rules to be defined based on one or more of several attributes, such as a particular user ..., Abstract; ... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; ... the user properties may indicate a particular user, such as by a user ID, username, or the like, as well as a user role, user access rights, user preferences, etc., [0124]; ... the remote computer may be connected to the user’s computer through any type of network including a local area network (LAN) or a wide area network (WAN) ...,  [0205]);

A CAD database (... and one or more Computer Aided Diagnosis (CAD) systems 105 may generate and/or store medical data ... [0098]; ... stored in one or more databases of the system (e.g., on the PACS server 120, the CAD system 105 ..., [0131]), for storing a CAD file corresponding to the DICOM image (... and one or more Computer Aided Diagnosis (CAD) systems 105 may generate and/or store medical data ... [0098]; ... image data for certain medical images is stored in DICOM format ..., [0108]; ... stored in one or more databases of the system (e.g., on the PACS server 120, the CAD system 105 ..., [0131]) and an artificial intelligence (AI) image recognition model parameter (... CAP actions may involve more than simple morphologically based CAD.  Rather, CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ..., [0179]);

An integrated interface (... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” ..., [0179]), coupled to the CAD database (... and one or more Computer Aided Diagnosis (CAD) systems 105 may generate and/or store medical data ... [0098]; ... stored in one or more databases of the system (e.g., on the PACS server 120, the CAD system 105 ..., [0131]), for executing an AI image recognition model according to a screening requirement (... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” or “only adjust the rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a collection of such rendered images that optimally show the most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179]), the CAD file (... and one or more Computer Aided Diagnosis (CAD) systems 105 may generate and/or store medical data ... [0098]), and the AI image recognition model parameter (... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” or “only adjust the rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a collection of such rendered images that optimally show the most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179]) to generate a screening result corresponding to the screening requirement (... by defining these types of display rules, a user may, for example, set up a rule for a 3D ultrasound image of a baby to initially display a particular view or image plane, with a particular slice thickness, and with particular window and/or level settings (among other settings), [0170]; ... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” or “only adjust the rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a collection of such rendered images that optimally show the most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179]);

An intranet mobile device (... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; ... the remote computer may be connected to the user’s computer through any type of network including a local area network (LAN) or a wide area network (WAN) ...,  [0205]; ... one or more of the computing devices and/or systems of the disclosure may include mobile computing devices, and user interfaces may be accessible through such mobile computing devices (for example, smartphones and/or tablets), [0212]), for executing an integrated application to provide an intranet user interface to an intranet user corresponding to the intranet user account (systems and methods that allow transfer and display rules to be defined based on one or more of several attributes, such as a particular user ..., Abstract; ... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; ... the user properties may indicate a particular user, such as by a user ID, username, or the like, as well as a user role, user access rights, user preferences, etc., [0124]; ... the remote computer may be connected to the user’s computer through any type of network including a local area network (LAN) or a wide area network (WAN) ...,  [0205]; ... user interfaces of certain implementations may be accessible through one or more dedicated software applications ..., [0212]), wherein the intranet user (systems and methods that allow transfer and display rules to be defined based on one or more of several attributes, such as a particular user ..., Abstract; ... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]) inputs at least one of a search condition (... rule 616 has a CAP searching for an abnormality ... a user may provide a list of CAPs to run in search for multiple types of abnormalities ..., [0186]), a service requirement and the screening requirement (... by defining these types of display rules, a user may, for example, set up a rule for a 3D ultrasound image of a baby to initially display a particular view or image plane, with a particular slice thickness, and with particular window and/or level settings (among other settings), [0170]; ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” or “only adjust the rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a collection of such rendered images that optimally show the most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179]) through the intranet user interface (... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” ..., [0179]), and the integrated application generates search parameters according to the search condition (systems and methods that allow transfer and display rules to be defined based on one or more of several attributes, such as a particular user ..., Abstract; ... a user may specify more sophisticated rules that employ multiple CAPs ... rule 616 has a CAP searching for an abnormality ... a user may provide a list of CAPs to run in search for multiple types of abnormalities ..., [0186]; ... user interfaces of certain implementations may be accessible through one or more dedicated software applications ..., [0212]); and 


A PACS server, coupled to the PACS database and the integrated interface (... an example medical imaging system wherein PACS workstations are in communication with a PACS server via a separate network ... [0075]; use of various display environments, [0094]), and connected to the intranet mobile device (... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; ... the remote computer may be connected to the user’s computer through any type of network including a local area network (LAN) or a wide area network (WAN) ...,  [0205]; ... one or more of the computing devices and/or systems of the disclosure may include mobile computing devices, and user interfaces may be accessible through such mobile computing devices (for example, smartphones and/or tablets), [0212]), for:

Transferring the screening requirement to the integrated interface (... by defining these types of display rules, a user may, for example, set up a rule for a 3D ultrasound image of a baby to initially display a particular view or image plane, with a particular slice thickness, and with particular window and/or level settings (among other settings), [0170]; ... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” or “only adjust the rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a collection of such rendered images that optimally show the most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179]), and returning the screening result generated by the integrated interface to the intranet mobile device (... the smart switching module on a viewing device is configured to detect the location of a desired dataset and, if the dataset is available on the rendering server, the processing operation(s) (e.g., rendering of the medical images) occurs there, and the result may be viewed on the viewing device ..., [0145]; ... by defining these types of display rules, a user may, for example, set up a rule for a 3D ultrasound image of a baby to initially display a particular view or image plane, with a particular slice thickness, and with particular window and/or level settings (among other settings), [0170]; ... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” or “only adjust the rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a collection of such rendered images that optimally show the most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179]; ... one or more of the computing devices and/or systems of the disclosure may include mobile computing devices, and user interfaces may be accessible through such mobile computing devices (for example, smartphones and/or tablets), [0212]);

Reading the DICOM image corresponding to the search parameters from the PACS database according to the search parameters (... some display environments might be better suited for viewing and/or downloading a greater quantity of thin slices, while other display environments might be better suited for having a sever, such as the PACS server 120 of FIG. 1, render thin slices for viewing via a thin client interface with the display environment ..., [0094]; ... image data for certain medical images is stored in DICOM format ..., [0108]; ... stored in one or more databases of the system (e.g., on the PACS server 120, the CAD system 105 ..., [0131]; ... a user may specify more sophisticated rules that employ multiple CAPs ... rule 616 has a CAP searching for an abnormality ... a user may provide a list of CAPs to run in search for multiple types of abnormalities ..., [0186]); and

Saving, obtaining, transmitting and displaying at least one of the DICOM image (... some display environments might be better suited for viewing and/or downloading a greater quantity of thin slices, while other display environments might be better suited for having a sever, such as the PACS server 120 of FIG. 1, render thin slices for viewing via a thin client interface with the display environment ..., [0094]; ... image data for certain medical images is stored in DICOM format ..., [0108]), the datum of patients (... image data for certain medical images is stored in DICOM format ..., [0108]) and the intranet user account from the PACS database (systems and methods that allow transfer and display rules to be defined based on one or more of several attributes, such as a particular user ..., Abstract; ... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; ... the user properties may indicate a particular user, such as by a user ID, username, or the like, as well as a user role, user access rights, user preferences, etc., [0124]; ... the remote computer may be connected to the user’s computer through any type of network including a local area network (LAN) or a wide area network (WAN) ...,  [0205]) according to the service requirement (... for example, an exam of a patient may be the brain MRI scan mentioned above, and may include each of the image series obtained on a particular date ..., [0089]).


	Regarding Claim 3, Reicher discloses the integrated system of claim 1, and Reicher further discloses wherein the PACS database is utilized for saving an extranet user account (systems and methods that allow transfer and display rules to be defined based on one or more of several attributes, such as a particular user ..., Abstract; ... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; where an extranet constitutes a user accessible intranet network; ... the viewing devices of FIG. 1A each may interface with a network 160 that includes one or more of a LAN, WAN, or the Internet ... the network 160 may further interface with various computing devices and/or other electronic devices ... the network 160 is coupled to imaging center 130, a hospital 140, an EMR 150, and a PACS server 120, which may each include one or more computing devices ..., [0115]; ... the user properties may indicate a particular user, such as by a user ID, username, or the like, as well as a user role, user access rights, user preferences, etc., [0124]), and the integrated system ([0094]) further comprises:

An extranet mobile device (where an extranet constitutes a user accessible intranet network; ... the viewing devices of FIG. 1A each may interface with a network 160 that includes one or more of a LAN, WAN, or the Internet ... the network 160 may further interface with various computing devices and/or other electronic devices ... the network 160 is coupled to imaging center 130, a hospital 140, an EMR 150, and a PACS server 120, which may each include one or more computing devices ..., [0115]; ... one or more of the computing devices and/or systems of the disclosure may include mobile computing devices, and user interfaces may be accessible through such mobile computing devices (for example, smartphones and/or tablets), [0212]), connected to the PACS server (... the network 160 is coupled to imaging center 130, a hospital 140, an EMR 150, and a PACS server 120, which may each include one or more computing devices ..., [0115]), for providing an extranet user interface by a remote browsing gateway or a remote browsing webpage to an extranet user corresponding to the extranet user account (systems and methods that allow transfer and display rules to be defined based on one or more of several attributes, such as a particular user ..., Abstract; ... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; where an extranet constitutes a user accessible intranet network; ... the viewing devices of FIG. 1A each may interface with a network 160 that includes one or more of a LAN, WAN, or the Internet ..., [0115]; ... the user properties may indicate a particular user, such as by a user ID, username, or the like, as well as a user role, user access rights, user preferences, etc., [0124]; ... certain functionality may be accessible by a user through a web-based viewer (such as a web browser), or other suitable software program ... the user interface may be generated by a server computing system and transmitted to a web browser of the user (e.g., running on the user’s computing system) ..., [0212]),

Wherein the extranet user inputs (where an extranet constitutes a user accessible intranet network; ... the viewing devices of FIG. 1A each may interface with a network 160 that includes one or more of a LAN, WAN, or the Internet ... the network 160 may further interface with various computing devices and/or other electronic devices ... the network 160 is coupled to imaging center 130, a hospital 140, an EMR 150, and a PACS server 120, which may each include one or more computing devices ..., [0115]) at least one of the search condition (... rule 616 has a CAP searching for an abnormality ... a user may provide a list of CAPs to run in search for multiple types of abnormalities ..., [0186]), the service requirement and the screening requirement (... by defining these types of display rules, a user may, for example, set up a rule for a 3D ultrasound image of a baby to initially display a particular view or image plane, with a particular slice thickness, and with particular window and/or level settings (among other settings), [0170]; ... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” or “only adjust the rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a collection of such rendered images that optimally show the most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179]) through the extranet user interface (where an extranet constitutes a user accessible intranet network; ... the viewing devices of FIG. 1A each may interface with a network 160 that includes one or more of a LAN, WAN, or the Internet ... the network 160 may further interface with various computing devices and/or other electronic devices ..., [0115]), and the remote browsing gateway or the remote browsing webpage (... certain functionality may be accessible by a user through a web-based viewer (such as a web browser), or other suitable software program ..., [0212]) generates the search parameters to the PACS server according to the search condition (... rule 616 has a CAP searching for an abnormality ... a user may provide a list of CAPs to run in search for multiple types of abnormalities ..., [0186]).


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher as applied to claim 1 above, and further in view of US 2014/0365242 A1 to Neff (hereinafter 'Neff').

	Regarding Claim 2, Reicher discloses the integrated system of claim 1, and Reicher further discloses wherein the intranet mobile device (... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; ... the remote computer may be connected to the user’s computer through any type of network including a local area network (LAN) or a wide area network (WAN) ..., [0205]; ... one or more of the computing devices and/or systems of the disclosure may include mobile computing devices, and user interfaces may be accessible through such mobile computing devices (for example, smartphones and/or tablets), [0212]) connects to the PACS server through a local area network (systems and methods that allow transfer and display rules to be defined based on one or more of several attributes, such as a particular user ..., Abstract; ... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; ... the remote computer may be connected to the user’s computer through any type of network including a local area network (LAN) or a wide area network (WAN) ...,  [0205]), and the PACS server is utilized for receiving and transmitting the screening requirement (... by defining these types of display rules, a user may, for example, set up a rule for a 3D ultrasound image of a baby to initially display a particular view or image plane, with a particular slice thickness, and with particular window and/or level settings (among other settings), [0170]; ... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” or “only adjust the rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a collection of such rendered images that optimally show the most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179]), the screening result (... the smart switching module on a viewing device is configured to detect the location of a desired dataset and, if the dataset is available on the rendering server, the processing operation(s) (e.g., rendering of the medical images) occurs there, and the result may be viewed on the viewing device ..., [0145]; ... by defining these types of display rules, a user may, for example, set up a rule for a 3D ultrasound image of a baby to initially display a particular view or image plane, with a particular slice thickness, and with particular window and/or level settings (among other settings), [0170]; ... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” or “only adjust the rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a collection of such rendered images that optimally show the most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179]), the service requirement (... for example, an exam of a patient may be the brain MRI scan mentioned above, and may include each of the image series obtained on a particular date ..., [0089]), the DICOM image (... some display environments might be better suited for viewing and/or downloading a greater quantity of thin slices, while other display environments might be better suited for having a sever, such as the PACS server 120 of FIG. 1, render thin slices for viewing via a thin client interface with the display environment ..., [0094]; ... image data for certain medical images is stored in DICOM format ..., [0108]), [and] the datum of patients (... image data for certain medical images is stored in DICOM format ..., [0108]).

	However, Reicher does not explicitly disclose network transmission packets corresponding to the intranet user account according to the Transmission Control Protocol (TCP) and the Internet Protocol (IP).

	Neff discloses an integrated system comprising a framework for integrating multiple input data streams (Abstract), where the acquired input data may be translated into structured data (Abstract), further comprising network transmission packets (... the acquired input data may be translated into structured data ..., Abstract) corresponding to [an] intranet user account (... the system 100 may be accessible through ... an intranet ..., [0026]) according to the Transmission Control Protocol (TCP) and the Internet Protocol (IP) (... the network 111 may include ... wired and/or wireless communication capability in any of a plurality of protocols, such as TCP/IP ..., [0026]).

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the integrated system comprising a framework Reicher, [0026]).


	Regarding Claim 4, Reicher discloses the integrated system of claim 3, and Reicher further discloses wherein the extranet mobile device (... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; ... the remote computer may be connected to the user’s computer through any type of network including a local area network (LAN) or a wide area network (WAN) ...,  [0205]; ... one or more of the computing devices and/or systems of the disclosure may include mobile computing devices, and user interfaces may be accessible through such mobile computing devices (for example, smartphones and/or tablets), [0212]) connects to the PACS server through a wide area network (systems and methods that allow transfer and display rules to be defined based on one or more of several attributes, such as a particular user ..., Abstract; ... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; ... the remote computer may be connected to the user’s computer through any type of network including a local area network (LAN) or a wide area network (WAN) ...,  [0205]), and the PACS server is utilized for receiving and transmitting the screening requirement (... by defining these types of display rules, a user may, for example, set up a rule for a 3D ultrasound image of a baby to initially display a particular view or image plane, with a particular slice thickness, and with particular window and/or level settings (among other settings), [0170]; ... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” or “only adjust the rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a collection of such rendered images that optimally show the most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179]), the screening result (... the smart switching module on a viewing device is configured to detect the location of a desired dataset and, if the dataset is available on the rendering server, the processing operation(s) (e.g., rendering of the medical images) occurs there, and the result may be viewed on the viewing device ..., [0145]; ... by defining these types of display rules, a user may, for example, set up a rule for a 3D ultrasound image of a baby to initially display a particular view or image plane, with a particular slice thickness, and with particular window and/or level settings (among other settings), [0170]; ... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” or “only adjust the rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a collection of such rendered images that optimally show the most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179]; ... one or more of the computing devices and/or systems of the disclosure may include mobile computing devices, and user interfaces may be accessible through such mobile computing devices (for example, smartphones and/or tablets), [0212), the service requirement (... for example, an exam of a patient may be the brain MRI scan mentioned above, and may include each of the image series obtained on a particular date ..., [0089]), the DICOM image (... some display environments might be better suited for viewing and/or downloading a greater quantity of thin slices, while other display environments might be better suited for having a sever, such as the PACS server 120 of FIG. 1, render thin slices for viewing via a thin client interface with the display environment ..., [0094]; ... image data for certain medical images is stored in DICOM format ..., [0108]), the datum of patients (... image data for certain medical images is stored in DICOM format ..., [0108]).

	However, Reicher does not explicitly disclose network transmission packets corresponding to the intranet user account according to the TCP/IP.

Neff discloses an integrated system comprising a framework for integrating multiple input data streams (Abstract), where the acquired input data may be translated into structured data (Abstract), further comprising network transmission packets (... the acquired input data may be translated into structured data ..., Abstract) corresponding to [an] intranet user account (... the system 100 may be accessible through ... an intranet ..., [0026]; ... the user properties may indicate a particular user, such as by a user ID, username, or the like, as well as a user role, user access rights, user preferences, etc., [0124]) according to the Transmission Control Protocol (TCP) and the Internet Protocol (IP) (... the network 111 may include ... wired and/or wireless communication capability in any of a plurality of protocols, such as TCP/IP ..., [0026]).

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the integrated system comprising a framework for integrating multiple input data streams comprising network transmission packets corresponding to the intranet user account according to the Transmission Control Protocol (TCP) and the Internet Protocol (IP), as previously disclosed by Neff, within the integrated system for integrating a picture archiving and Reicher, [0026]).


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher as applied to claim 1 above, and further in view of US 2013/0325493 A1 to Wong, et al. (hereinafter 'Wong').

	Regarding Claim 5, Reicher discloses the integrated system of claim 1, and Reicher further discloses wherein the service requirement (... for example, an exam of a patient may be the brain MRI scan mentioned above, and may include each of the image series obtained on a particular date ..., [0089]) comprises: database search (... rule 616 has a CAP searching for an abnormality ... a user may provide a list of CAPs to run in search for multiple types of abnormalities ..., [0186]), preview DICOM file (... the value of the attribute is derived from a DICOM header file, [0042]; ... attributes may be stored as part of an associated data item (e.g., as metadata, Digital Imaging and Communications in Medicine (“DICOM”) header data, etc.), [0090]), download DICOM file (... a viewing system, such as a picture archiving and communication system (“PACS”) workstation, may download many thin slices ... some display environments might be better suited for viewing and/or downloading a greater quantity of thin slices ..., [0094]; ... image data for certain medical images is stored in DICOM format ..., [0108]), image processing function (... image data are analyzed, downloaded, viewed, stored, rendered, processed ..., Abstract) and image configuration function (... computing systems that are configured to view medical data, such as series of medical images ..., [0097]);

... computing systems that are configured to view medical data, such as series of medical images ..., [0097]), [and] set a flat configuration to display multiple images at a same time (... FIG. 9 illustrates an example of an image series 908, as well as example attributes that may be associated with an image series ... the image series 908 includes multiple medical images, such as medical image 912 ..., [0088]).

	However, Reicher does not explicitly disclose the image processing function comprises: rotation, mirror flip, screenshots, play multiple images continuously, pause image playback, view previous image, view next image, automatically read ambient light source and display grayscale correction; and the image configuration function comprises: ... measure a length of an area of interest in images, and view images by using a slide mode.

	Wong discloses a system for implementing computer generated human body images over established time intervals (Abstract), wherein: [an] image processing function (... may be modified by a set of health variables for the purpose of projecting a future body image over established intervals, Abstract) comprises: rotation (... for a more detailed view, a zoom and rotation function provides the ability to manipulate the digital body with its various health conditions ..., [0008]), mirror flip (user can see his or her performance of the action through the Avatar, which captures the user’s movements through motion capture technology, element 3, FIG. 15; [0138-0139]), screenshots (... a screenshot of a medical avatar application developed for a hospital ... this screenshot includes a patient’s medical avatar 10 ..., [0054]; ... the information for possible sharing may be restricted such that only a screenshot image from the medical avatar application is shared ..., [0074]), play multiple images continuously (Media Auto Play/Multimedia play of personalized content from a Medical Avatar Interface, Table 1, [0076]... an “instant replay” vide is filmed to show frame-by-frame comparisons of the movement performed by the user ..., [0139]), pause image playback (... the timeline transforms the medical avatar to only display information and characteristics from the specified time period ..., [0080]), view previous image (... an “instant replay” video is filmed to show frame-by-frame comparisons of the movement performed by the user in contrast with the expert ..., [0139]), view next image (... timeline functionality of the medical avatar application.  The timeline interface allows easy access to available health and medical information from any year, month, day, and/or time of the user’s lifetime.  The user’s entire lifespan may be encompassed by the timeline ..., [0080]) ...

... and [an] image configuration function comprises: measure a length of an area of interest in images (... the software matches the name of each anatomical part of the model (or group of anatomical parts) to a specific controller that changes its x, y, z dimensions.  These changes are limited by constraints established in the models to stay within human-plausible dimensions and proportions, [0039]), and view images by using a slide mode (the transparency of the anatomical systems of the medical avatar may be controlled using a slider ..., [0065]; ... timeline functionality of the medical avatar application.  The timeline interface allows easy access to available health and medical information from any year, month, day, and/or time of the user’s lifetime.  The user’s entire lifespan may be encompassed by the timeline ..., [0080]).

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for implementing computer generated human body images over established time intervals, as previously disclosed by Wong, within the integrated system for integrating a picture archiving and communication system (PACS) and a computer aided diagnosis (CAD), as previously disclosed by Reicher, in order to readily view and project a future medical-related image of a patient over established time intervals (Wong, Abstract).


	Regarding Claim 6, Reicher and Wong, in combination, disclose the integrated system of claim 5, and Reicher discloses wherein the service requirement further comprises a synchronous request (... analyzing the set of medical image data to determine a value of an attribute of the set of medical image data; accessing a user-defined rule indicating an association ... and applying the rule to the set of medical image data to render a series of medical images, wherein medical images of the series match the desired slice thickness, [0012]), and when a first mobile device of the integrated system sends the synchronous request to the PACS server through the integrated application (systems and methods that allow transfer and display rules to be defined based on one or more of several attributes, such as a particular user ..., Abstract; ... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; ... the remote computer may be connected to the user’s computer through any type of network including a local area network (LAN) or a wide area network (WAN) ...,  [0205]; ... user interfaces of certain implementations may be accessible through one or more dedicated software applications ... one or more of the computing devices and/or systems of the disclosure may include mobile computing devices, and user interfaces may be accessible through such mobile computing devices (for example, smartphones and/or tablets), [0212]), a remote browsing gateway, or a remote browsing webpage (... certain functionality may be accessible by a user through a web-based viewer (such as a web browser), or other suitable software program ..., [0212]):

The PACS server transmits a synchronous device name corresponding to the synchronous request to a second mobile device (analyzing the set of medical image data to determine a value of an attribute of the set of medical image data; accessing a user-defined rule indicating an association ... and applying the rule to the set of medical image data to render a series of medical images, wherein medical images of the series match the desired slice thickness, [0012]; ... transfer and display rules related to transfer of data may be implemented in a push and/or pull architecture ... transfer and display rules may be applied at a device that has local access to the image data for pushing of matching image data to a viewing device or transfer and display rules may be applied at a viewing device for requesting (pulling) matching image data from the device that has local access to the image data, [0100]; where a first mobile device can be a smartphone, as specifically disclosed, and a second mobile device can be a tablet, as specifically disclosed, [0212]);

And under a condition that the PACS server obtains a synchronous confirmation of the second mobile device, the PACS server transmits the same network transmissions packets to the first mobile device and the second mobile device (analyzing the set of medical image data to determine a value of an attribute of the set of medical image data; accessing a user-defined rule indicating an association ... and applying the rule to the set of medical image data to render a series of medical images, wherein medical images of the series match the desired slice thickness, [0012]; the same transfer and display rules may be present for a group of viewing devices; ... transfer and display rules, including example categories of properties/attributes on which transfer and display rules may be based for a user, site, or other group of viewing devices, [0076]; ... transfer and display rules related to transfer of data may be implemented in a push and/or pull architecture ... transfer and display rules may be applied at a device that has local access to the image data for pushing of matching image data to a viewing device or transfer and display rules may be applied at a viewing device for requesting (pulling) matching image data from the device that has local access to the image data, [0100]; where a first mobile device can be a smartphone, as specifically disclosed, and a second mobile device can be a tablet, as specifically disclosed, [0212]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for implementing computer generated human body images over established time intervals, as previously disclosed by the combination of Reicher and Wong, within the integrated system for integrating a picture archiving and communication system (PACS) and a computer aided diagnosis (CAD), as previously disclosed by Reicher, in order to readily view and project a future medical-related image of a patient over established time intervals (Wong, Abstract).


	Regarding Claim 7, Reicher and Wong, in combination, disclose the integrated system of claim 6, and Reicher further discloses wherein, in a case that the PACS server obtains the synchronous confirmation of the second mobile device (where the synchronous confirmation of the second mobile device can include application of display rules at a viewing device for requesting (pulling) matching image data from a device ... transfer and display rules related to transfer of data may be implemented in a push and/or pull architecture ... transfer and display rules may be applied at a device that has local access to the image data for pushing of matching image data to a viewing device or transfer and display rules may be applied at a viewing device for requesting (pulling) matching image data from the device that has local access to the image data, [0100]; where a first mobile device can be a smartphone, as specifically disclosed, and a second mobile device can be a tablet, as specifically disclosed, [0212]), when the first mobile device executes the image processing function (... determining an availability of a processing server to process the dataset, in response to determining that the dataset is locally available to a processing server configured to process the dataset, requesting processing of the dataset by the processing server and accessing the processed dataset from the processing server ..., [0011]; where a first mobile device can be a smartphone, as specifically disclosed, and a second mobile device can be a tablet, as specifically disclosed, [0212]), the PACS server transmits an operation instruction corresponding to the image processing function to the second mobile device (... requesting processing of the dataset by the processing server and accessing the processed dataset from the processing server, and in response to determining that the dataset is not locally available to the processing server and/or the processing server is not available to process the dataset, requesting transmission of at least some of the dataset to the computing device and processing at least some of the dataset at the computing device, [0011]; where a first mobile device can be a smartphone, as specifically disclosed, and a second mobile device can be a tablet, as specifically disclosed, [0212]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for implementing computer generated human body images over established time intervals, as previously disclosed by the combination of Reicher and Wong, within the integrated system for integrating a picture archiving and communication system (PACS) and a computer aided diagnosis (CAD), as previously disclosed by Reicher, in order to readily view and project a future medical-related image of a patient over established time intervals (Wong, Abstract).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher and Wong as applied to claim 5 above, and further in view of US 2017/0076046 A1 to Barnes, et al. (hereinafter 'Barnes').

Regarding Claim 8, Reicher and Wong, in combination, disclose the integrated system of claim 5, and Reicher discloses wherein the service requirement (... for example, an exam of a patient may be the brain MRI scan mentioned above, and may include each of the image series obtained on a particular date ..., [0089]) further comprises a ... request, and when a first mobile device of the integrated system sends the synchronous request to the PACS server through the integrated application (systems and methods that allow transfer and display rules to be defined based on one or more of several attributes, such as a particular user ..., Abstract; ... PACS workstations are in communication with a PACS server via a separate network which may comprise a secured local area network, [0075]; ... the remote computer may be connected to the user’s computer through any type of network including a local area network (LAN) or a wide area network (WAN) ...,  [0205]; ... user interfaces of certain implementations may be accessible through one or more dedicated software applications ... one or more of the computing devices and/or systems of the disclosure may include mobile computing devices, and user interfaces may be accessible through such mobile computing devices (for example, smartphones and/or tablets), [0212]), a remote browsing gateway, or a remote browsing webpage (... certain functionality may be accessible by a user through a web-based viewer (such as a web browser), or other suitable software program ..., [0212]): 

The PACS server transmits a ... device name corresponding to the ... request to a second mobile device (analyzing the set of medical image data to determine a value of an attribute of the set of medical image data; accessing a user-defined rule indicating an association ... and applying the rule to the set of medical image data to render a series of medical images, wherein medical images of the series match the desired slice thickness, [0012]; ... transfer and display rules related to transfer of data may be implemented in a push and/or pull architecture ... transfer and display rules may be applied at a device that has local access to the image data for pushing of matching image data to a viewing device or transfer and display rules may be applied at a viewing device for requesting (pulling) matching image data from the device that has local access to the image data, [0100]; where a first mobile device can be a smartphone, as specifically disclosed, and a second mobile device can be a tablet, as specifically disclosed, [0212]); and

Under a condition that the PACS server obtains a ... confirmation of the second mobile device (analyzing the set of medical image data to determine a value of an attribute of the set of medical image data; accessing a user-defined rule indicating an association ... and applying the rule to the set of medical image data to render a series of medical images, wherein medical images of the series match the desired slice thickness, [0012]; the same transfer and display rules may be present for a group of viewing devices; ... transfer and display rules, including example categories of properties/attributes on which transfer and display rules may be based for a user, site, or other group of viewing devices, [0076]; ... transfer and display rules related to transfer of data may be implemented in a push and/or pull architecture ... transfer and display rules may be applied at a device that has local access to the image data for pushing of matching image data to a viewing device or transfer and display rules may be applied at a viewing device for requesting (pulling) matching image data from the device that has local access to the image data, [0100]; where a first mobile device can be a smartphone, as specifically disclosed, and a second mobile device can be a tablet, as specifically disclosed, [0212]), the PACS server transmits the same network transmission packets to the first mobile device and the second mobile device (analyzing the set of medical image data to determine a value of an attribute of the set of medical image data; accessing a user-defined rule indicating an association ... and applying the rule to the set of medical image data to render a series of medical images, wherein medical images of the series match the desired slice thickness, [0012]; the same transfer and display rules may be present for a group of viewing devices; ... transfer and display rules, including example categories of properties/attributes on which transfer and display rules may be based for a user, site, or other group of viewing devices, [0076]; ... transfer and display rules related to transfer of data may be implemented in a push and/or pull architecture ... transfer and display rules may be applied at a device that has local access to the image data for pushing of matching image data to a viewing device or transfer and display rules may be applied at a viewing device for requesting (pulling) matching image data from the device that has local access to the image data, [0100]; where a first mobile device can be a smartphone, as specifically disclosed, and a second mobile device can be a tablet, as specifically disclosed, [0212]). 


	However, neither Reicher nor Wong explicitly discloses a conference request.

Barnes discloses a medical image system comprising search tools that enable medical personnel to search a database containing information from a picture archiving and communication system (PACS) (Abstract; [0078]), further comprising a conference request (... an application interface (similar to an “App” store) that enables the integration of clinically relevant tools from third party vendors to provide patient specific reference; synchronous and asynchronous collaboration interfaces that facilitate communication of patient specific information, documents the discussion threads as independent reference points, provides an interface for virtual tumor boards and clinical consultations, and documents resolution of discordant clinical information ..., [0076]; ... visualize relevant clinical information specific to the oncology patient with the ability to drill down for full granular details; access the collaboration tool 60 that provides synchronous and asynchronous communications and the sharing of clinical information ..., [0146]).

Barnes, [0146], [0237-0238]).


	Regarding Claim 9, Reicher, Wong and Barnes, in combination, disclose the integrated system of claim 8, and Reicher discloses wherein the image processing function (... image data are analyzed, downloaded, viewed, stored, rendered, processed ..., Abstract) further comprises operations of ... zooming in or out of an image (... image zoom level ..., [0090], [0171]), and adjusting a position of a window (adjusting a specific orientation, [0171-0172]), and when the first mobile device executes the image processing function (... determining an availability of a processing server to process the dataset, in response to determining that the dataset is locally available to a processing server configured to process the dataset, requesting processing of the dataset by the processing server and accessing the processed dataset from the processing server ..., [0011]; where a first mobile device can be a smartphone, as specifically disclosed, and a second mobile device can be a tablet, as specifically disclosed, [0212]), the PACS server transmits an operation instruction corresponding to the image processing function to the second mobile device (... requesting processing of the dataset by the processing server and accessing the processed dataset from the processing server, and in response to determining that the dataset is not locally available to the processing server and/or the processing server is not available to process the dataset, requesting transmission of at least some of the dataset to the computing device and processing at least some of the dataset at the computing device, [0011]; where a first mobile device can be a smartphone, as specifically disclosed, and a second mobile device can be a tablet, as specifically disclosed, [0212]).

	However, Reicher does not explicitly disclose wherein the image processing function further comprises operations of manual drawing.

	Wong discloses a system for implementing computer generated human body images over established time intervals (Abstract), wherein an image processing function further comprises operations of manual drawing (to use the “Note to Self” function, the user “taps and holds” an area on the device, which allows the user to manually circle the area in question ..., [0102]).


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for implementing computer generated human body images over established time intervals, as previously disclosed by Wong, within the integrated system for integrating a picture archiving and communication system (PACS) and a computer aided diagnosis (CAD), as previously disclosed by Reicher, in order to readily view and project a future medical-related image of a patient over established time intervals (Wong, Abstract).




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reicher as applied to claim 1 above, and further in view of US 2018/0144465 A1 to Hsieh, et al. (hereinafter 'Hsieh').

	Regarding Claim 10, Reicher discloses the integrated system of claim 1, and Reicher further discloses wherein the integrated interface (... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” ..., [0179]) is utilized for:

Receiving the DICOM image corresponding to the screening requirement from the PACS server (... CAP action may include, e.g., artificial intelligence and Bayesian analytics as a determining factor in the rendering decision ... a user or other system may include a rule that indicates, e.g., “display the images so that the features that most raise suspicion are optimally displayed” or “only adjust the rending when a lesion is found that has a >2% probability of being neoplastic” or “pre-display a collection of such rendered images that optimally show the most suspicious lesions in an exam in an order based on rank of suspicion,” ..., [0179]).

	However, Reicher does not explicitly disclose ... converting the DICOM image into an AI image and saving the AI image to the CAD database, wherein the format of the AI image includes the Joint Photographic Experts Group (JPG) format or the Portable Network Graphics (PNG) format; and inputting the AI image to the AI image recognition model to generate the screening result corresponding to the screening requirement to the PACS server, wherein the screening result includes information indicating an area of interest and a size of the area of interest in the DICOM image.

	
	Hsieh discloses a deep learning medical system for medical procedures (Abstract), wherein the system is utilized for: ... converting a DICOM image into an AI image (imaging devices for generating medical images in native Digital Imaging and Communications in Medicine (DICOM images); ... the data is prepared for development of a deep learning network model and/or other machine learning model ... three-dimensional image processing to provide a learning network model, database creation and storage ..., patch image data storage (e.g., .png, .jpeg, etc.) ..., [0051], [0113], [0178]) and saving the AI image to [a] CAD database (imaging devices for generating medical images in native Digital Imaging and Communications in Medicine (DICOM images); ... the data is prepared for development of a deep learning network model and/or other machine learning model ... three-dimensional image processing to provide a learning network model, database creation and storage ..., patch image data storage (e.g., .png, .jpeg, etc.) ...; ... this resulting image or images can be processed for automated machine analysis, such as computer-aided diagnosis (CAD), or for human viewing of the image, [0051], [0113], [0168], [0178], [0265]), wherein the format of the AI image includes the Joint Photographic Experts Group (JPG) format or the Portable Network Graphics (PNG) format (imaging devices for generating medical images in native Digital Imaging and Communications in Medicine (DICOM images); ... the data is prepared for development of a deep learning network model and/or other machine learning model ... three-dimensional image processing to provide a learning network model, database creation and storage ..., patch image data storage (e.g., .png, .jpeg, etc.) ...; ... this resulting image or images can be processed for automated machine analysis, such as computer-aided diagnosis (CAD), or for human viewing of the image, [0051], [0113], [0168], [0178], [0265]); and inputting the AI image to the AI image recognition model to generate [a] screening result corresponding to [a] screening requirement to [a] PACS server (... imaging device 1410 settings can be configured for image acquisition with respect to the patient 1406 by the acquisition engine 1430, alone or in conjunction with the information subsystem 1420 (e.g., a picture archiving and communication system (PACS) ..., [0119]; certain examples utilize deep learning and/or other machine learning techniques to compute task-based image quality from acquired image data of a target ... an artificial intelligence or learning method (e.g., using an artificial neural network, etc.) can be trained to asses image quality ..., [0249]), wherein the screening result includes information indicating an area of interest and a size of the area of interest in the DICOM image (... the example diagnosis engine 1450 highlights area(s) for user 1404 focus and can predict future area(s) of interest based on big data analytics ..., [0160]; another use case can include liver fat quantification ... another use case can include volume/size quantification of other organs (e.g., kidney transplant, etc.) or masses in organ (e.g., cyst or stones, etc.), etc., [0263]).


	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the deep learning medical system for medical procedures comprising an AI recognition model, as previously disclosed by Hsieh, within the integrated system for integrating a picture archiving and communication system (PACS) and a computer aided diagnosis (CAD), as previously disclosed by Reicher, in order to more accurately assess the image quality of a generated medical image through the application of artificial intelligence, machine learning or artificial neural network methods (Hsieh, [0113-0114], [0249]).






 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2015/0125832 A1 to Tran (hereinafter ‘Tran’) is directed to a system for providing automatic messaging to a client on behalf of a healthcare treatment professional; US 2011/0238618 A1 to Valdiserri, et al. (hereinafter ‘Valdiserri’) is directed to a medical collaboration system which includes a server application for receiving and storing an image via an uploading application, where the image can be transmitted to a plurality of client applications, such that each of the client applications can display an image; US 2019/0164285 A1 to Nye, et al. (hereinafter ‘Nye’) is directed to a system for medical machine learning and medical image processing which compares first medical image data based on a first image analysis to a second medical image data based on a second image analysis; US 2009/0100096 A1 to Erlichson, et al. (hereinafter ‘Erlichson’) is directed toward a system for automatically applying a transformation to a digital image product and/or automatically synchronizing versions of images across a server and/or multiple clients.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WRZESINSKI whose telephone number is (571)272-6935. The examiner can normally be reached Monday-Friday 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on Monday-Friday 7:30-5:00. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.C.W./Examiner, Art Unit 3626                             

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626